TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 4, 2021



                                     NO. 03-19-00724-CV


    ACP Insurance Intermediate, LLC; ACP Insurance Holdings, Inc.; ACP Insurance
  Holdings, LP; Embark Insurance, LLC; Embark Holdco Management, LLC; Embark
    Insurance Intermediate, LLC; Embark Corporate Services, LLC; Embark General
  Insurance Adjusters, LLC; Embark General Insurance Agency, LLC; ACP Insurance
      Finance, Inc.; ACPI (Assignment for the Benefit of Creditors), LLC; ACPAHM
   (Assignment for the Benefit of Creditors), LLC; AGIA (Assignment for the Benefit of
          Creditors), LLC; ACS (Assignment for the Benefit of Creditors), LLC;
 AGIAC (Assignment for the Benefit of Creditors), LLC; APF (Assingment for the Benefit
            of Creditors), LLC; Access General Agency of Arizona, LLC; and
                 Access General Agency of Pennsylvania, LLC, Appellants
                                             v.

                                Cantilo & Bennett, LLP,
           Special Deputy Receiver of Access Insurance Company Inc., Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GODWIN, KELLY, AND SMITH
           REVERSED AND RENDERED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on October 3, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order denying

special appearances and renders judgment dismissing claims against appellants for want of

jurisdiction. Appellee shall pay all costs relating to this appeal, both in this Court and in the

court below.